Citation Nr: 0716294	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
rheumatoid arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1937 to 
July 1940, and from December 1943 to April 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January and August 2004 rating decisions.

This case has been advanced on the docket.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran's 
rheumatoid arthritis is not active.

2.  The veteran's cervical and lumbar spine, his right 
shoulder, and his right foot are impaired by non-service 
connected disabilities.  

3.  Range of motion testing shows that the range of motion in 
the veteran's left shoulder is limited to somewhere between 
shoulder level and midway between the side and shoulder.

4.  Objective medical evidence demonstrates that the range of 
motion in the veteran's elbows is limited by pain. 

5.  The veteran has less than 15 degrees of dorsiflexion in 
each wrist.

6.  The range of motion in the veteran's knees is limited to 
90 degrees, and there is objective evidence of swelling in 
each knee.

7.  The evidence shows that the veteran has moderate 
limitation of motion in both ankles.

8.  The evidence fails to show limitation of motion in the 
veteran's left foot.

9.  The evidence fails to show that the veteran is 
unemployable as a result of his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent for the 
active process of rheumatoid arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5002 (2006).

2.  Criteria for a separate 20 percent rating for rheumatoid 
arthritis of the left shoulder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5002, 5201 (2006).

3.  Criteria for separate 10 percent ratings for rheumatoid 
arthritis of each elbow have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5002, 
5206, 5207, 5208 (2006).

4.  Criteria for separate 10 percent ratings for rheumatoid 
arthritis of each wrist have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5002, 
5214, 5215 (2006).

5.  Criteria for separate 10 percent ratings for rheumatoid 
arthritis of each knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5002, 
5257, 5260, 5261 (2006).

6.  Criteria for separate10 percent ratings for rheumatoid 
arthritis of each ankle have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5002, 
5270, 5271 (2006).

7.  Criteria for a compensable rating for rheumatoid 
arthritis of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5002, 5284 (2006).

8.  Criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's rheumatoid arthritis is currently rated at 40 
percent under 38 C.F.R. § 4.71a, DC 5002.  When rheumatoid 
arthritis is active, a 40 percent rating is assigned when 
symptom combinations are productive of definite impairment of 
health and are objectively supported by examination findings 
or by incapacitating exacerbations occurring three or more 
times per year.  A 60 percent rating is assigned when the 
symptomatology is less than what is required for 100, and the 
veteran has weight loss and anemia productive of severe 
impairment of health; or has severely incapacitating 
exacerbations occurring either four times a year, or a lesser 
number over prolonged periods.  

In the veteran's case, the medical evidence, such as a VA 
examiner's opinion in December 2004, indicates that the 
rheumatoid arthritis process is no longer active.  
Furthermore, the veteran's treatment records (such as in 
February 2005) and VA examination reports fail to show either 
weight loss or anemia, or flare-ups at least 4 times in the 
last year.  As such, a rating in excess of 40 percent is not 
available for the active process of rheumatoid arthritis.  

Nevertheless, the regulations also provide that the chronic 
residuals of rheumatoid arthritis, such as limitation of 
motion or ankylosis, should also be rated under the 
appropriate diagnostic codes for the specific joints 
involved. However, the ratings for the active process will 
not be combined with the residual ratings for limitation of 
motion or ankylosis; rather the higher evaluation will be 
assigned.

If the limitation of motion of the specific joint or joints 
involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The veteran testified at a hearing before the RO that all of 
his major joints, specifically his elbows, wrists, knees, 
back, and ankles, were affected by his rheumatoid arthritis.  
He also indicated that the painful joints substantially 
limited his activity.

However, it is important to note that in addition to 
rheumatoid arthritis, the veteran is also limited by a number 
of other ailments including degenerative disc disease in his 
back and neck, gouty arthritis, and a torn right rotator 
cuff.  In this regard, the veteran was examined for VA 
purposes to determine which processes were primarily 
responsible for each affected joint.

In December 2004, the VA examiner indicated that the 
veteran's right shoulder was primarily functionally limited 
by the residuals of his rotator cuff tear, his cervical and 
lumbar spine was primarily influenced by degenerative disc 
disease, and his right foot was primarily affected by his 
gout.  The examiner also noted that acute exacerbations of 
any weight bearing joints were primarily related to his gouty 
arthritis.

Thus, while it the veteran has considerable pain in his right 
shoulder, spinal segments, and right foot, the medical 
evidence reflects that the veteran's degenerative disc 
disease, rotator cuff tear, and gout cause the primary 
limitations with regard to his spine, right shoulder, and 
right foot.  As such, those joints will not be addressed in 
considering the chronic residuals of rheumatoid arthritis.  
Nevertheless, the other joints including the veteran's left 
shoulder, his elbows, wrists, knees, and ankles will each be 
addressed separately below.

Left Shoulder 

Shoulder ratings are based on the limitation of motion of the 
arm.  A 20 percent rating is assigned when the range of 
motion of the arm is limited to either shoulder level or to 
midway between the side and shoulder level (if, as in the 
case of the veteran's left shoulder, it is the non-dominant 
arm).  A 30 percent rating is assigned when the range of 
motion of the arm is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

At a VA examination in October 2003, the examiner found that 
the range of motion on the left side was limited by at least 
50 percent, although goniometric measurements could not be 
obtained as the veteran was in severe pain during range of 
motion and could not maintain the position for measurement to 
be taken. 

At a VA examination in July 2004, the veteran had abduction 
to 80 degrees, flexion to 80 degrees and extension to 30 
degrees.  The veteran had pain at the limit of each motion.  
However, repetitive motion did not change the ranges of 
motion.

Treatment records did not provide any additional range of 
motion measurements for the left shoulder.  

The most current medical evidence demonstrates that the range 
of motion in the veteran's left shoulder is limited to 
somewhere between shoulder level and midway between the side 
and shoulder.  Therefore, he satisfies the criteria for a 20 
percent rating, and no more, for limitation of motion of his 
left shoulder.

Elbows

In the absence of ankylosis, elbow disabilities are rated 
based on limitation of motion.  Under 38 C.F.R. § 4.71a, DC 
5206, a noncompensable rating is assigned when flexion is 
limited to 110 degrees; a 10 percent rating is assigned when 
flexion is limited to 100 degrees; and a  20 percent rating 
is assigned when flexion is limited to 90 degrees.

Under 38 C.F.R. § 4.71a, DC 5207, a 10 percent rating is 
assigned when extension is limited to 45 to 60 degrees; and a 
20 percent rating is assigned when extension is limited to 75 
degrees.
 
Additionally, under 38 C.F.R. § 4.71a, DC 5208, a 20 percent 
rating is assigned when flexion of the forearm is limited to 
100 degrees and extension is limited to 45 degrees.

Normal range of motion in the elbow is from 0 to 145 degrees. 

At a VA examination in October 2003, the examiner noted that 
both elbows were tender to touch; however the veteran had 
range of motion from 10-135 degrees, without any complaints 
of pain.  Muscle strength in the forearm was normal.

At a VA examination in July 2004, the veteran's elbows were 
tender to palpation, with pain on manipulation, and the range 
of motion of the elbows was limited to 120 degrees of flexion 
and 0 degrees of extension.  Additionally, the veteran had 
pain at the limit of each motion, but repetitive motion did 
not reduce the range of motion.

Treatment records did not provide any additional range of 
motion measurements.

While the veteran has slight limitation of motion in his 
elbows, the limitation fails to reach even the noncompensable 
level under DC 5206.  Additionally, the veteran can clearly 
move his elbows and they are therefore not ankylosed.  As 
such, a compensable rating is not available based solely on 
limitation of motion under the aforementioned diagnostic 
codes.

Nevertheless, where there is limitation of motion and 
objective evidence of swelling, muscle spasm, or painful 
motion then a 10 percent rating may be assigned for each 
joint.

In this case, the examiner in 2004 found that the veteran had 
pain at the extremes of elbow motion.  It was also noted in 
2003 that the veteran's elbows were tender to touch.  As 
such, objective evidence shows that the veteran's range of 
elbow motion was limited by pain, and he therefore satisfies 
the criteria for 10 percent ratings for limitation of motion 
of each elbow.

Wrists

In the absence of ankylosis, a 10 percent rating is the 
highest schedular rating for a wrist disability; and is 
assigned when either dorsiflexion is less than 15 degrees or 
when palmar flexion is limited in line with the forearm.  See 
38 C.F.R. § 4.71a, DC 5215.

Normal range of motion of the wrist is from 0 to 70 degrees 
in dorsiflexion, from 0 to 80 degrees in palmar flexion, from 
0 to 45 degrees in ulnar deviation and from 0 to 20 degrees 
in radial deviation. 

At a VA examination in October 2003, the examiner noted that 
both of the veteran's wrists were tender to touch.

At a VA examination in July 2004, the veteran's wrists were 
tender to palpation.  There was dorsiflexion to 10 degrees, 
palmar flexion to 30 degrees, ulnar deviation to 10 degrees 
and radial deviation to 0 degrees in each wrist. 

Treatment records did not provide any additional range of 
motion measurements for the wrists and the medical evidence 
has failed to detect any ankylosis in either wrist.  
Nevertheless, as range of motion testing showed that the 
veteran had less than 15 degrees of dorsiflexion in each 
wrist, a 10 percent rating is assigned for each wrist.

Knees

Knee ratings are based on both limitation of motion (as 
measured by both flexion and extension) and on knee 
instability.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
assigned for slight impairment of the knee involving either 
recurrent subluxation or lateral instability; while a 20 
percent rating is assigned for either moderate subluxation or 
moderate lateral instability.  

At a VA examination in October 2003, the veteran indicated 
that he wore a brace for support, but no objective evidence 
of instability was found by the examination.
At a VA examination in July 2004, the veteran's knees were 
found to be stable medially and laterally as well as 
anteriorly and posteriorly.  Treatment records reflect that 
the veteran wears a knee brace, but the records fail to show 
any objective evidence of instability of the knees.

As such, the current objective medical evidence fails to show 
either instability or subluxation, and a rating is therefore 
not available for instability of the knees.

A rating must also be considered based on the limitation of 
motion of the knees.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; a 
10 percent rating is assigned when flexion is limited to 45 
degrees, and a 20 percent rating is assigned when flexion is 
limited to 30 degrees.  Under DC 5261, a noncompensable 
rating is assigned when extension of the leg is limited to 5 
degrees; a 10 percent rating is assigned when extension is 
limited to 10 degrees; and a 20 percent rating is assigned 
when extension is limited to 15 degrees.  

At a VA examination in October 2003, both knees were swollen 
and tender to the touch.  The veteran's range of motion was 
limited to between 5 and 90 degrees with moderate discomfort.

At a VA examination in July 2004, the veteran had tenderness 
to palpation in both knees, with swelling present.  The 
veteran had flexion to 90 degrees and extension to 0 degrees 
in both knees.  There was pain at the extreme ranges of 
motion, but repetitive motion did not additionally limit the 
range of motion.  

X-rays in July 2005 showed a surprisingly good left knee, 
although the right knee showed bone on bone contact.  A 
treatment record from July 2004 noted range of motion in both 
knees from -5 to 90 degrees.  Another treatment record from 
June 2005 showed the veteran with a range of motion in his 
right knee to 90 degrees and range of motion within normal 
limits in his left knee.

As the veteran has been shown to have range of motion in his 
knees from at least 0 to 90 degrees, he fails to meet the 
criteria for even a noncompensable rating based on either 
limitation of motion or limitation of flexion.

However, as the July 2004 VA examination shows objective 
evidence of swelling in the knees combined with at least some 
limitation of motion, a 10 percent rating is assigned for 
each knee under 38 C.F.R. § 4.71a, DC 5002.

Ankles

In the absence of ankylosis ankle ratings are based on 
limitation of motion of the ankle with a 10 percent rating 
assigned for moderate limitation of motion and a 20 percent 
rating assigned for marked limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5271.

Normal range of motion in the ankles is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.

The veteran testified at an RO hearing in July 2005 that he 
had significant difficulty with his ankles.

At a VA examination in October 2003, the examiner found that 
the veteran's ankles were swollen and tender to touch.  The 
veteran had active range of motion in his ankles with 10 
degrees of dorsiflexion (20 degrees is normal) and 30 degrees 
of plantar flexion (45 degrees is normal) with complaints of 
pain.  Inversion/eversion could not be tested due to pain, 
but no ankle instability was noted.

At a VA examination in July 2004, the examiner found that the 
veteran's ankles were tender, but stable, medially and 
laterally.  The veteran had 10 degrees of dorsiflexion (20 
degrees is normal) and 20 degrees of plantar flexion (45 
degrees is normal).  There was pain at the extreme ranges of 
motion, but repetitive motion did not additionally limit the 
range of motion.  No evidence of ankylosis was found.

Treatment records did not provide any additional range of 
motion measurements or show any evidence of ankylosis. The 
veteran was also noted to be walking quite nicely for his age 
in July 2005.

The examinations show that the veteran clearly has limitation 
of motion in both ankles which is at most moderate, as he 
retains nearly a full half of normal range of motion and is 
still capable of walking around.  Therefore, the veteran 
satisfies the criteria for a 10 percent rating for each 
ankle.

Left Foot

Under 38 C.F.R. § 4.71a, DC 5284, disabilities of the foot 
are rated based on their severity with 10, 20, and 30 percent 
ratings assigned depending on whether the injury is moderate, 
moderately severe, or severe respectively.

At the veteran's VA examination in July 2004, the examiner 
noted that there was tenderness in the instep bones as well 
as the MP bones in the left foot; however, range of motion of 
the toes in the left foot was within normal limits.  

Treatment records fail to show additional limitation of 
motion related to the veteran's feet.  Absent that, the 
veteran fails to meet the criteria for a compensable rating 
for his left foot for the disability at issue.

II.  Combined Rating

Generally, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately as are all other 
disabling conditions, if any.  All disabilities are then to 
be combined using the combined ratings table in 38 C.F.R. 
§ 4.25 (table).  

The disabilities will first be arranged in the order of their 
severity, beginning with the greatest disability and then 
combined with use of the table.  The figures in the space 
where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by ten, and 
combined values ending in five will be adjusted upward.  The 
conversion to the nearest degree divisible by ten will be 
done only once per rating decision, will follow the combining 
of all disabilities, and will be the last procedure in 
determining the combined degree of disability.  38 C.F.R. 
§ 4.25.

If there are more than two disabilities, the disabilities 
will be arranged in the order of their severity and the 
combined value for the first two will be found as previously 
described for two disabilities.  The combined value, exactly 
as found in the table, will be combined with the degree of 
the third disability (in order of severity).  This combined 
value will be converted to the nearest degree divisible by 
ten.  Id.  The same procedure will be employed when there are 
four or more disabilities.  Id.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and ten percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations. 

The terms "arms" and "legs" is not intended to distinguish 
between the arm, forearm and hand, or the thigh, leg, and 
foot, but relates to the upper extremities and lower 
extremities as a whole. Thus with a compensable disability of 
the right thigh, for example, amputation, and one of the left 
foot, for example, pes planus, the bilateral factor applies, 
and similarly whenever there are compensable disabilities 
affecting use of paired extremities regardless of location or 
specified type of impairment.

The correct procedure when applying the bilateral factor to 
disabilities affecting both upper extremities and both lower 
extremities is to combine the ratings of the disabilities 
affecting the 4 extremities in the order of their individual 
severity and apply the bilateral factor by adding, not 
combining, 10 percent of the combined value thus attained.

The bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of two 
paired extremities, or paired skeletal muscles.  38 C.F.R. 
§ 4.26.

Because all 4 extremities are impacted, the ratings must be 
combined in order of their severity.  The disabilities of the 
left shoulder, elbows, wrists, knees, and ankles combine to 
66.  10 percent of 66 is 6.6 which when added to 66 totals 
72.6 which is rounded to 73.  This value is then rounded down 
to 70 percent, per the regulations.  As such, the Board finds 
that the veteran is entitled to a 70 percent disability 
rating for the chronic residuals of his service-connected 
rheumatoid arthritis.




III.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is service-connected for rheumatoid arthritis 
(rated as 70 percent disabling when combining the chronic 
residuals), for sinusitis (rated at 30 percent), and for 
malaria residuals (noncompensable).  As such he meets the 
schedular criteria for consideration of a TDIU, since his 
service-connected disabilities combine to more than 70 
percent.

Nevertheless, the medical evidence in this case fails to show 
that the veteran's service connected disabilities prevent him 
from being employable.  

The veteran has not worked in a number of years.  He retired 
around 1980 at the age of 66 after reaching the maximum age 
of employment for his employer.  The veteran testified that 
he had worked selling appliances, such as refrigerators and 
air conditioners, for a Mississippi power company.  The 
veteran indicated that he had an assistant who did the heavy 
lifting, noting that he was mostly at a desk.  As such, the 
record shows the veteran retired from a sales job at a desk 
because of his age, not his service connected disabilities.  

The veteran sought out vocational rehabilitation in 1998 and 
1999, (in his 80's), but he failed to complete the required 
evaluation and his case was placed in discontinued status.  
Additionally, while the veteran indicated that he had not 
worked since roughly 1980, it was noted at a VA examination 
in July 2004 that the veteran had worked on his farm until he 
was 78, more than a decade after he retired.

While the veteran was determined to be housebound at his July 
2004 VA examination, there was no indication that this was a 
result of either his sinusitis or his rheumatoid arthritis.  
It is also worth noting that the veteran is severely limited 
by non-service connected disabilities such as degenerative 
disc disease of the cervical and lumbar spines and with gouty 
arthritis.  The veteran also has coronary artery disease, and 
his right shoulder needs rotator cuff surgery, but doctors 
are apprehensive given his cardiac problems and pacemaker.

Given the multitude of non-service connected ailments, and 
the lack of a medical opinion of record indicating that the 
veteran is unemployable based solely on his service-connected 
disabilities, the Board concludes that the criteria for an 
award of TDIU benefits have not been met, and the veteran's 
claim is therefore denied.

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA treatment records have been obtained, and the veteran 
stated that all of his treatment was through the VA.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 70 percent rating for rheumatoid 
arthritis is granted by combination of the separate ratings 
assigned for the individual joints affected by rheumatoid 
arthritis as set out below:  

        20 percent rating for rheumatoid arthritis of the left 
shoulder;
 
        10 percent rating for rheumatoid arthritis of the right 
elbow;

        10 percent rating for rheumatoid arthritis of the left 
elbow ;

        10 percent rating for rheumatoid arthritis of the right 
wrist;

        10 percent rating for rheumatoid arthritis of the left 
wrist;

        10 percent rating for rheumatoid arthritis of the right 
knee;

        10 percent rating for rheumatoid arthritis of the left 
knee;

        10 percent rating for rheumatoid arthritis of the right 
ankle;

        10 percent rating for rheumatoid arthritis of the left 
ankle.

A compensable rating for rheumatoid arthritis of the left 
foot is denied.

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


